Name: COMMISSION REGULATION (EC) No 1666/97 of 26 August 1997 establishing the quantity of certain cheeses available for the fourth quarter of 1997 under the arrangements provided for by the Interim Agreements concluded by the Community with Bulgaria and Romania
 Type: Regulation
 Subject Matter: tariff policy;  Europe;  processed agricultural produce;  European construction
 Date Published: nan

 27. 8 . 97 ( EN I Official Journal of the European Communities No L 236/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EC) No 1666/97 of 26 August 1997 establishing the quantity of certain cheeses available for the fourth quarter of 1997 under the arrangements provided for by the Interim Agreements concluded by the Community with Bulgaria and Romania licences lodged cover a smaller quantity of products than those available; whereas, the quantity of each product available for the period 1 October to 31 December 1997 should be established, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 1588/94 of 30 June 1994 laying down detailed rules for the application to milk and milk products of the arrange ­ ments provided for in the Interim Agreements between the Community, of the one part, and Bulgaria and Romania, of the other part ('), as last amended by Regula ­ tion (EC) No 1596/97 (2), and in particular Article 4 (4) thereof, Whereas, pursuant to Commission Regulation (EC) No 1 642/97 (3) determining the extent to which applications lodged in August 1997 for import certificates for these products may be accepted, the applications for import HAS ADOPTED THIS REGULATION: Article 1 The quantity available for the period 1 October to 31 December 1997 pursuant to Regulation (EC) No 1588/94 is set out in the Annex hereto. Article 2 This Regulation shall enter into force on 29 August 1997. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 26 August 1997. For the Commission Ritt BJERREGAARD Member of the Commission (') OJ No L 167, 1 . 7. 1994, p. 8 . (2) OJ No L 216, 8 . 8 . 1997, p. 55 . 3 OJ No L 228 , 19. 8 . 1997, p. 3 . No L 236/2 I EN I Official Journal of the European Communities 27. 8 . 97 ANNEX Total quantity available for the period 1 October to 31 December 1997 Reduction in the rate of customs duty: 80 % (tonnes) Country CN codes and products Quantities Romania 0406 892,  Bulgaria 0406 2 420, 